Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner inherited this case from examiner Sharon Payne’s docket upon the latter’s departure from the USPTO, and Examiner considered the entirety of the record.
Applicant’s arguments filed March 1, 2021 have been fully considered, yet they are moot as the claim has been allowed in view of the newly presented claim amendments.
Allowable Subject Matter
Claims 1-19 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1: “a gantry mechanism attached to and positioned within the junction box portion, the gantry mechanism having a bracket portion that attaches to the junction box portion of the LED driver junction box and a hook plate with a tab structure that fits through a slot on the bracket portion and has a hole for receiving a threaded structure.”
The previous combination of Elam and Ikea do not teach the gantry mechanism positioned within the junction box; and, there exists no reason to modify their combination to do so.
Pahl et al. US 2017/0314770 (“Pahl”) fails to teach at least the bracket portion and hook plate with a tab structure that fits through a slot on the bracket portion.

Re 7: “gantry leveling mechanisms, each with a bracket portion that attaches to and is positioned within the junction box portion of the LED driver junction box and a hook plate with a tab structure that fits through a slot on the bracket portion and has a hole for receiving a threaded structure.”
The previous combination of Elam and Ikea do not teach the gantry mechanism positioned within the junction box; and, there exists no reason to modify their combination to do so.
Pahl et al. US 2017/0314770 (“Pahl”) fails to teach at least the bracket portion and hook plate with a tab structure that fits through a slot on the bracket portion.

Re 14: “gantry leveling mechanisms each with a bracket portion that attaches to and positioned within the junction box portion of the LED driver junction box and a hook plate with a tab structure that fits through a slot on the bracket portion and has a hole for receiving a threaded structure.” 
The previous combination of Elam and Ikea do not teach the gantry mechanism positioned within the junction box; and, there exists no reason to modify their combination to do so.
Pahl et al. US 2017/0314770 (“Pahl”) fails to teach at least the bracket portion and hook plate with a tab structure that fits through a slot on the bracket portion.

Re 2-6. 8-13, and 15-19: allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Please see attached PTO-892 form for all relevant art discovered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875